FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04706 Templeton Income Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/11_ Item 1. Schedule of Investments. Quarterly Statement of Investments See Notes to Statements of Investments. * The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. c Principal amount is stated in 1,000 Brazilian Real Units. d Redemption price at maturity is adjusted for inflation. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2011, the aggregate value of these securities was $3,384,379,900, representing 5.90% of net assets. f Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2011, the aggregate value of these securities was $234,312,942, representing 0.41% of net assets. Templeton Income Trust Statement of Investments, May 31, 2011 (unaudited) (continued) g Principal amount is stated in 100 Mexican Peso Units. h A portion or all of the security purchased on a delayed delivery basis. i A supranational organization is an entity formed by two or more central governments through international treaties. j The security is traded on a discount basis with no stated coupon rate. k Non-income producing. l The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At May 31, 2011, the Fund had the following forward exchange contracts outstanding. See Note 3. A BBREVIATIONS Currency AUD - Australian Dollar BRL - Brazilian Real EGP - Egyptian Pound EUR - Euro GBP - British Pound IDR - Indonesian Rupiah ILS - New Israeli Shekel INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar Templeton Income Trust Statement of Investments, May 31, 2011 (unaudited) (continued) Selected Portfolio AGMC - Assured Guaranty Municipal Corp. BHAC - Berkshire Hathaway Assurance Corp. FHLB - Federal Home Loan Bank FRN - Floating Rate Note GO - General Obligation ID - Improvement District NATL - National Public Financial Guarantee Corp. USD - Unified/Union School District Counterparty BOFA - Bank of America N.A. BZWS - Barclays Bank PLC CITI - Citibank, Inc. DBAB - Deutsche Bank AG FBCO - Credit Suisse International HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase N.A. MSCO - Morgan Stanley and Co. Inc. UBSW - UBS AG Quarterly Statement of Investments See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At May 31, 2011, the aggregate value of these securities was $94,087, representing less than 0.01% of net assets. c At May 31, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Security is linked to the Argentine GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on growth of the Argentine GDP and the principal or "notional" value of this GDP linked security. e The coupon rate shown represents the rate at period end. f The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2011, the aggregate value of these securities was $455,318,916, representing 17.48% of net assets. h Principal amount is stated in 1,000 Brazilian Real Units. i Redemption price at maturity is adjusted for inflation. j Principal amount is stated in 100 Mexican Peso Units. k Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2011, the aggregate value of these securities was $16,915,174, representing 0.65% of net assets. l A supranational organization is an entity formed by two or more central governments through international treaties. m Income may be received in additional securities and/or cash. n A portion or all of the security purchased on a delayed delivery basis. o Perpetual security with no stated maturity date. p Income may be reflected in the redemption value or received in additional securities and/or cash. q Defaulted security or security for which income has been deemed uncollectible. r The security is traded on a discount basis with no stated coupon rate. s The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At May 31, 2011, the Fund had the following forward exchange contracts outstanding. See Note 3. A BBREVIATIONS Currency AUD - Australian Dollar BRL - Brazilian Real DEM - Deutsche Mark EGP - Egyptian Pound EUR - Euro GBP - British Pound GHS - Ghanaian Cedi HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - New Israeli Shekel JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar UAH - Ukraine Hryvnia Selected Portfolio AGMC - Assured Guaranty Municipal Corp. BHAC - Berkshire Hathaway Assurance Corp. FRN - Floating Rate Note GDP - Gross Domestic Product GO - General Obligation ID - Improvement District IDA - Industrial Development Authority/Agency L/C - Letter of Credit Templeton Income Trust Statement of Investments, May 31, 2011 (unaudited) (continued) NATL - National Public Financial Guarantee Corp. PIK - Payment-In-Kind USD - Unified/Union School District Counterparty BOFA - Bank of America N.A. BZWS - Barclays Bank PLC CITI - Citibank, Inc. DBAB - Deutsche Bank AG FBCO - Credit Suisse International HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase N.A. MSCO - Morgan Stanley and Co. Inc. UBSW - UBS AG Quarterly Statement of Investments See Notes to Statements of Investments. Rounds to less than 0.1% of net assets. The principal amount is stated in U.S. dollars unless otherwise indicated. Templeton Income Trust Statement of Investments, May 31, 2011 (unaudited) (continued) a The coupon rate shown represents the rate at period end. b The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. c Principal amount is stated in 1,000 Brazilian Real Units. d Redemption price at maturity is adjusted for inflation. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2011, the aggregate value of these securities was $5,387,286, representing 2.76% of net assets. f Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2011, the aggregate value of these securities was $2,220,252, representing 1.14% net assets. g Principal amount is stated in 100 Mexican Peso Units. h A supranational organization is an entity formed by two or more central governments through international treaties. i The security is traded on a discount basis with no stated coupon rate. j Non-income producing. k The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At May 31, 2011, the Fund had the following forward exchange contracts outstanding. See Note 3. A BBREVIATIONS Currency AUD - Australian Dollar BRL - Brazilian Real EGP - Egyptian Pound EUR - Euro GBP - British Pound IDR - Indonesian Rupiah ILS - New Israeli Shekel JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar Templeton Income Trust Statement of Investments, May 31, 2011 (unaudited) (continued) Selected Portfolio FRN - Floating Rate Note Counterparty BOFA - Bank of America N.A BZWS - Barclays Bank PLC CITI - Citibank, Inc. DBAB - Deutsche Bank AG FBCO - Credit Suisse International HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank N.A. MSCO - Morgan Stanley and Co. Inc Templeton Income Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Income Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of three funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in securities and other financial investments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust
